DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                              
Response to Amendment
The amendments filed June 6, 2022 have been entered. Claims 1 and 9-10 are currently pending. Claim 1 has been amended. Claims 2-8 and 11-20 were previously canceled. 

Response to Arguments
Applicant’s arguments filed June 6, 2022 with respect to claims 1 have been fully considered, but are not persuasive. 
Applicant argues that the “inter-fiber voids” in the heterogenous mass are open from the upper side to the lower side. 
Firstly, the term “inter-fiber voids” does not appear in the originally filed specification and lacks antecedent bases in the specification; however, the cross-sectional figures 12 and 13 do support inter-fiber voids.
Secondly, Applicant’s suggests that Crowe’s inter-fiber voids do not meet the amended limitation because the voids do not extend through the full length of the article from the upper side to the lower as seen in Crowe Figure 2. However, the currently amended claim is not this narrow, the voids simply need to be open from the upper side in direction towards the lower side. The voids do not need to fully extend the full length of the mass. Should applicant be trying to claim the narrower and unclaimed limitation as presented in their argument; they should be advised this would fall under new matter. The originally filed specification and figures do not have the voids running the full length of the heterogenous mass in an upper side to lower side orientation. Applicant’s figures 12 and 13 do not show inter fiber voids that are open from an upper to lower side nor does the specification support voids that are orientated in an upper to lower manner.
Thirdly, the terms “upper side” and “lower side” do not appear in the originally filed specification and lacks antecedent bases in the specification; however, these terms are clearly supported by viewing the figures and understanding a 3D mass will have an upper and lower side.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “inter-fiber voids” does not appear in the originally filed specification and lacks antecedent bases in the specification; however, the cross-sectional figures 12 and 13 do support inter-fiber voids.
The terms “upper side” and “lower side” do not appear in the originally filed specification and lacks antecedent bases in the specification; however, these terms are clearly supported by viewing the figures and understanding a 3D mass will have an upper and lower side.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 in view of Carlucci et al. US 20100228209A1.

With regards to claim 1, Crowe teaches an absorbent core (or sheet, Figure 1) comprising a heterogeneous mass (foam 10 and nonwoven sheet 11, Col 4 lines  21-29 and figure 1) having an upper side and lower side (see annotated figure 1 below) comprising a continuous layer of nonwoven web material comprising fibers (11, figure 1 and Col 4 lines 22-29), extending substantially across the absorbent core (see figure 1 and Col. 4 lines 21-29), and arranged generally along a plane along the longitudinal and lateral axes (see figure 1 and 2), and open-cell foam (10, figure 1 and Col 4 lines 21-29) disposed adjacent the continuous layer of nonwoven web material (figure 2), and having an interface therewith, wherein the open-cell foam completely enrobes at least portions of fibers of the nonwoven web material at the interface (Figure 2 which shows the enrobed fibers and Col 4 lines 21-29). Crowe discloses the article has a longitudinal axis, a lateral axis, a vertical axis (by virtue of the object being 3D). Crowe teaches the heterogeneous mass having inter-fiber voids that are open from the upper side to the lower side (see annotated figure 1 below).

Crowe discloses the absorbent sheet maybe used in sanitary napkins or hygiene products (Col. 4 line 73 to Col. 5 line 5) but fails to teach an absorbent article comprising a topsheet and a backsheet.

    PNG
    media_image1.png
    213
    437
    media_image1.png
    Greyscale

Figure 1: inter fiber voids

Carlucci discloses a similar absorbent article with an absorbent core having a mix of foam and fibers; thereby, being in the same field of endeavor as Crowe. Whether the fibers of Carlucci are enrobed into foam is not clear.
Carlucci teaches an absorbent article [0009] with a topsheet [0016-0017], backsheet [0016 and 0060-0061] and absorbent core [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used the absorbent core as taught by Crowe in an absorbent article as taught by Carlucci. Carlucci teaches topsheets and backsheets are common to absorbent articles and Crowe discloses an absorbent article as a possible use for his sheet thereby providing motivation for using it within a known absorbent article configuration.

With regards to claim 9, Crowe fails to teach the open cell foam is HIPE.
Carlucci discloses a similar absorbent article with an absorbent core having a mix of foam and fibers; thereby, being in the same field of endeavor as Crowe. Whether the fibers of Carlucci are enrobed into foam is not clear.
Carlucci teaches the foam within the absorbent core maybe rubber or polyurethane (Carlucci [0038] which is the same type of foam taught by Crowe in Col. 3 lines 23-35). Carlucci teaches an additional type of foam formed by a specific process HIPE [0039-0041]. These foams provide improved fluid handling properties [0041].
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used a newer foam such HIPE as taught by Carlucci in place of the foam disclosed by Crowe since Carlucci teaches HIPE is an improvement to the foams that are common to both Crowe and Carlucci. Since Crowe and Carlucci use foams in common and Carlucci additionally teaches the use of HIPE foam, HIPE would be expected to work without detriment.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Crowe US 3229691 in view of Carlucci et al. US 20100228209A1 and in further view of Nguyen US 5175046.
With regards to claim 10, Crowe and Carlucci disclose the device of claim but fails to teach herein the heterogeneous mass comprises a plurality of discrete open-cell foam pieces and wherein the discrete open-cell foam pieces are profiled along an axis of the article.
Nguyen discloses a similar absorbent article with an absorbent core having a mix of foam and fibers (abstract and Col 2 lines 45-50 and 58-59); thereby, being in the same field of endeavor as Crowe.
Nguyen teaches discreet being of foam within the absorbent core are used to provide improved leak protection (Col. 1 lines 34-50, which disclose the problem of gel blocking which the invention is trying to overcome) and (Col 2 lines 13-19 which discloses the discrete chunks of substrate material and Col 2 lines 45-50 which disclose the substrate maybe foam).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have added discrete pieces of foam to the absorbent article of Crowe and Carlucci to have provided improved absorption properties as taught by Nguyen.
                                                                                                                                          
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6657101 B1 which discloses layers of foam and nonwoven materials that are bonded together during processing so that layer integrate together instead of being bonded post processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gabriella Burnette whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781